 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of November 2017 but effective as of the 1st day of March 2017 by and
between Keith D. Spickelmier (“Consultant”) and Discovery Energy Corp., a Nevada
corporation (the “Company”).

 

RECITALS:

 

WHEREAS, the Company desires to engage Consultant to provide to the Company
certain consulting services relating to the Company’s business (the “Services”),
and Consultant is willing and desires to be engaged by the Company to provide
the Services to the Company, upon the terms, provisions and conditions set forth
hereinafter; and

 

WHEREAS, the Company and Consultant desire to set forth the terms, provisions
and conditions of Consultant’s engagement by the Company;

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged by each of
the Company and Consultant, each of the Company and Consultant hereby agrees as
follows:

 

l.              Engagement. Subject to the terms, provisions and conditions
hereinafter stated, the Company hereby engages the Consultant to provide the
Services to the Company, and Consultant hereby accepts such engagement. The
Services shall be such consulting services relating to the Company’s business
with respect to which Consultant has expertise as from time to time may be
reasonably requested by the Chief Executive Officer of the Company. Consultant
shall undertake such travel as he believes necessary or advisable for Consultant
to provide Services hereunder. In providing Services hereunder, Consultant shall
use his reasonable best efforts and shall devote such of Consultant’s business
time and attention as he believes necessary or advisable for Consultant to
provide Services hereunder, consistent with Consultant’s other business and
personal commitments.

 

2.             Term. The term during which Consultant shall be required to
provide Services to the Company shall be for the Company’s 2018 fiscal year
commencing on March 1, 2017 (“Fiscal 2018”) and through the Company’s 2019
fiscal year ending on February 28, 2019 (“Fiscal 2019”). Although this Agreement
was entered into in November 2017, each the Company and Consultant agrees that
it shall govern the consulting services that Consultant provided to the Company
as of March 1, 2017 and thereafter.

 

3.             Compensation.

 

(a)           As compensation for providing the Services, the Company shall pay
to Consultant $125,000 for Fiscal 2018 and $125,000 for Fiscal 2019. Payments of
the preceding consulting fees shall be paid at such times and in such amounts as
the Company and Consultant shall reasonably agree, or barring such an agreement
by December 31, 2017 in the case of the fee for Fiscal 2018 and December 31,
2018 in the case of the fee for Fiscal 2019.

 



 

 

 

(b)           The Company shall reimburse Consultant, from time to time, for all
actual, reasonable and necessary business expenses incurred by Consultant on
behalf of the Company, to the extent that Consultant has presented to the
Company documentary evidence, such as a receipt or a paid bill, that states
sufficient information to establish the amount, date, place, and the essential
character of the expenditure for each such expenditure.

 

4.             Confidentiality.

 

(a)           “Confidential Information” means and refers to information and
materials belonging to the Company that are not generally known outside the
Company, including, without limitation, customers and customer lists, pricing
policies, operational procedures, sources of supply, methods, formulae,
processes, software programs, hardware configurations, know-how, computer
programs and access codes, technological information, information relating to
the cost of its products and services, marketing strategies, financial
statements and projections, and any other information which bears a logical
relationship to the Confidential Information described above such that
Consultant knows or should logically conclude that the Company regards the
information to be Confidential Information. Confidential Information shall not
include any knowledge or information that Consultant already knows as of the
date of this Agreement (other than information that Consultant already knows
completely as a result of his relationship with the Company), that is already
known to the general public as of the date of this Agreement, or that becomes
known to the general public after the date of this Agreement through no breach
of Consultant’s confidentiality obligations.

 

(b)           Consultant hereby recognizes and acknowledges that Consultant may
receive Confidential Information from the Company or may develop Confidential
Information on the behalf of the Company. Consultant hereby agrees to maintain
on a confidential basis all Confidential Information, and Consultant agrees that
Consultant shall not, without the prior express written consent of the Company,
use for Consultant’s or anyone else’s benefit or disclose to any other person
any Confidential Information, except in connection with Consultant’s work on
behalf of the Company. Consultant hereby acknowledges that, as between the
Company and Consultant, the Company has the complete, sole and full right, title
and interest in and to the Confidential Information, and that Consultant has no
rights, expressed or implied, with respect to the foregoing other than those
expressly provided for to the contrary in a writing signed by both the Company
and Consultant. Consultant further agrees that Consultant shall, immediately
upon the Company’s request, return to the Company all written Confidential
Information and all writings regarding oral Confidential Information whether
such writings were authorized or not. Consultant hereby agrees that the
confidentiality agreement provided for hereby shall last with respect to any
Confidential Information for five years after such Confidential Information is
disclosed by the Company to Consultant or developed by Consultant on behalf of
the Company, as the case may be.

 

5.            Property of the Company. Consultant agrees that, upon the
termination of Consultant’s engagement with the Company, Consultant will
immediately surrender to the Company all property, equipment, funds, lists,
books, records, and other materials of the Company or any affiliate thereof in
the possession of or provided to Consultant.

 

6.            Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

7.            Notices. Any notice or request herein required or permitted to be
given to any party hereunder shall be given in writing and shall be personally
delivered or sent to such party by prepaid mail at the address set forth below
the signature of such party hereto or at such other address as such party may
designate by written communication to the other party to this Agreement. Each
notice given in accordance with this paragraph shall be deemed to have been
given, if personally delivered, on the date personally delivered, or, if mailed,
on the third day following the day on which it is deposited in the United States
mail, certified or registered mail, return receipt requested, with postage
prepaid.

 



 

 

 

8.            Headings. The headings of the paragraphs of this Agreement have
been inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.

 

9.            Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Agreement and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

 

10.          Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, whether written or
oral, relating to the subject matter hereof.

 

11.           Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of each party hereto and his, her or its respective
successors, heirs, beneficiaries, assigns, and legal representatives, but
neither this Agreement nor any rights hereunder may be assigned by any party
hereto without the consent in writing of the other party.

 

12.           Remedies. No remedy conferred by any of the specific provisions of
this Agreement is intended to be exclusive of any other remedy, and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise. The election of any one or more remedies by any party hereto shall
not constitute a waiver of the right to pursue other available remedies.

 

[SIGNATURES TO FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have set their hands hereunto as of the
first date written above.

 

  “COMPANY”           DISCOVERY ENERGY CORP.                 By:  /s/ Keith J.
McKenzie       Keith J. McKenzie, CEO               Address: One Riverway Drive,
Suite 1700         Houston, Texas 77056                         “CONSULTANT”    
                    By: /s/ Keith D. Spickelmier       Keith D. Spickelmier    
          Address: 2929 Westheimer, Suite 216         Houston, Texas 77098      
     

 

 

 

 